ILND 44 (Rev. 09/20)                                  CIVIL #:
                                Case: 1:20-cv-06343 Document COVER     SHEET
                                                               1-2 Filed: 10/26/20 Page 1 of 1 PageID #:25
The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except
as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (See instructions on next page of this form.)
I. (a) PLAINTIFFS                                                                                                    DEFENDANTS
              Carmel Capital, LLC                                                                                     IPM Consulting, Ltd., 6 E. Scott Street, #2, Chicago, IL 60610


        (b)   County of Residence of First Listed Plaintiff Tarrant County, Texas                                    County of Residence of First Listed Defendant Cook County, Illinois
                                       (Except in U.S. plaintiff cases)                                                (In U.S. plaintiff cases only)
                                                                                                                        Note: In land condemnation cases, use the location of the tract of land involved.

        (c)   Attorneys (firm name, address, and telephone number)                                                     Attorneys (If Known)

              Glenn E. Janik, Janik Vinnakota LLP, 8111 LBJ Freeway, Suite 790,
              Dallas, TX 75251, 214.997.1811


II. BASIS OF JURISDICTION (Check one box, only.)                                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity Cases Only.)
                                                                                                              (Check one box, only for plaintiff and one box for defendant.)
    □1     U.S. Government
                                        □
                                        ■ 3      Federal Question                                                                            PTF DEF                                                PTF     DEF
             Plaintiff                             (U.S. Government not a party.)                                                                                Incorporated or Principal Place of
                                                                                                                Citizen of This State
                                                                                                                                            □1         □ 1 Business in This State                    □ 4    □   4


    □2     U.S. Government
             Defendant
                                        □4       Diversity
                                                   (Indicate citizenship of parties in Item III.)
                                                                                                               Citizen of Another State
                                                                                                                                          □2           □   2    Incorporated and Principal Place
                                                                                                                                                                of Business in Another State
                                                                                                                                                                                                   □   5
                                                                                                                                                                                                            □   5


                                                                                                               Citizen or Subject of a
                                                                                                               Foreign Country            □3           □   3    Foreign Nation                     □   6    □6
IV. NATURE OF SUIT (Check one box, only.)
I              CONTRACT                                                TORTS                                       PRISONER PETITIONS                        LABOR                        OTHER STATUTES             I
                                                                                                                  510 Motions to Vacate                710 Fair Labor Standards
    □   110 Insurance                            PERSONAL INJURY                    PERSONAL INJURY
                                                                                                                □     Sentence                     □       Act                       □   375 False Claims Act
                                                                                                                                                                                         376 Qui Tam (31 USC
    □   120 Marine
                                       □   310 Airplane                   □ 530 General                         □   530 General
                                                                                                                                                   □   720 Labor/Management
                                                                                                                                                                                     □        3729 (a))
                                           315 Airplane Product Liability
                                               Assault, Libel & Slander □
                                                                            367 Health Care/                                                                   Relations
                                           320                                  Pharmaceutical                  □ 535 Death Penalty                                                  □ 400   State Reapportionment
    □ 130 Miller Act                   □   330 Federal Employers'               Personal Injury
                                                Liability                       Product Liability
                                                                                                                    Habeas Corpus:
                                                                                                                                                   □   740 Railway Labor Act
                                                                                                                                                                                     □ 410 Antitrust
                                           340 Marine
    □ 140 Negotiable Instrument        □                                  □ 368 Asbestos Personal               □ 540 Mandamus & Other             □   751 Family and Medical        □ 430 Banks and Banking
                                           345 Marine Product Liability                                               Civil Rights
    □ 150 &Recovery of Overpayment
                                       □                                        Injury Product
                                                                                                                □ 550                                       Leave Act
                                                                                                                                                                                     □ 450 Commerce
                                                                                                                □ 555 Prison Condition
                                           350 Motor Vehicle                                                                                           790 Other Labor Litigation
             Enforcement of Judgment
                                       □   355 Motor Vehicle Product
                                                                                Liability                                                          □                                 □ 460 Deportation
    □ 151 Medicare Act                 □                                                                          560 Civil Detainee -
                                                                                                                                                   □   791 Employee Retirement
                                                                                                                                                                                     □ 470 Racketeer Influenced
    □ 152 Recovery of Defaulted                Liability                  PERSONAL PROPERTY                            Conditions                              Income Security Act           and Corrupt
                                                                                                                                                                                             Organizations
                                           360 Other Personal Injury
           Student Loan
                                       □   362 Personal Injury - Medical
                                                                                                                       of Confinement
          (Excludes Veterans)
                                                                          □ 370 Other Fraud                                                                                          □   480 Consumer Credit
      153 Recovery of Veteran’s                Malpractice                                                                                             PROPERTY RIGHTS
    □     Benefits                                                             □
                                                                            371 Truth in Lending
                                                                                                                                                   □
                                                                                                                                                   ■   820 Copyright                 □ 485 Telephone Consumer
    □ 160 Stockholders’ Suits                                                  □    380 Other Personal
                                                                                                                                                   □   830 Patent                            Protection Act (TCPA)

    □ 190 Other Contract                                                                Property Damage                                            □   835 Patent - Abbreviated      □ 490 Cable/Sat TV
    □ 195 Contract Product Liability                                           □    385 Property Damage                                                    New Drug Application
                                                                                                                                                                                     □ 850 Securities/Commodities/
    □ 196 Franchise                                                                     Product Liability
                                                                                                                                                   □   840 Trademark                       Exchange
                                                                                                                                                       880 Defend Trade Secrets      □ 890 Other Statutory Actions
                                                                                                                                                           Act of 2016 (DTSA)        □ 891 Agricultural Arts
I          REAL PROPERTY                           CIVIL RIGHTS                      BANKRUPTCY                     FORFEITURE/PENALTY                 SOCIAL SECURITY
                                                                                                                                                                                     □ 893 Environmental Matters
    □   210 Land Condemnation          □ 440 Other Civil Rights                □    422 Appeal 28 USC 158       □   625 Drug Related Seizure
                                                                                                                        of Property
                                                                                                                                                   □   861 HIA (1395ff)              □ 895 Freedom of Information
    □   220 Foreclosure                □ 441 Voting                            □    423 Withdrawal                      21 USC 881                 □   862 Black Lung (923)                Act

    □   230 Rent Lease & Ejectment     □ 442 Employment                                   28 USC 157
                                                                                                                □   690 Other
                                                                                                                                                   □   863 DIWC/DIWW
                                                                                                                                                                                     □ 896 Arbitration
                                                                                                                                                                                       899 Administrative
    □   240 Torts to Land                  443 Housing/Accommodations                                                                                          (405(g))
                                                                                                                                                                                     □     Procedure
        245 Tort Product Liability
    □                                  □ 445 Amer. w/ Disabilities-                  IMMIGRATION
                                                                                                                                                   □   864 SSID Title XVI                  Act/Review or Appeal of
        290 All Other Real Property          Employment                        □ 462 Naturalization                                                □ 865 RSI (405(g))                      Agency Decision
                                       □ 446 Amer. w/Disabilities -                      Application
                                                                                                                                                                                     □ 950 Constitutionality of
                                               Other                           □    463 Habeas Corpus –                                                 FEDERAL TAXES                      State Statutes
                                       □    448 Education                               Alien Detainee
                                                                                                                                                   □   870 Taxes (U.S. Plaintiff
                                                                                        (Prisoner Petition)                                                  or Defendant
                                                                               □    465 Other Immigration
                                                                                         Actions
                                                                                                                                                   □   871 IRS—Third Party
                                                                                                                                                           26 USC 7609
V. ORIGIN (Check one box, only.)
□
        1 Original
          Proceeding        □
                                2 Removed from
                                  State Court              □
                                                                3   Remanded from
                                                                    Appellate Court             □
                                                                                                    4 Reinstated                  □       5 Transferred
                                                                                                                                            from Another             □
                                                                                                                                                                           6 Multidistrict 8 Multidistrict
                                                                                                                                                                             Litigation - □ Litigation -
                                                                                                      or Reopened
                                                                                                                                            District                         Transfer        Direct File
                                                                                                                                           (specify)

VI. CAUSE OF ACTION ( Enter U.S. Civil Statute under which you are filing and                                 VII. PREVIOUS BANKRUPTCY MATTERS (For nature of suit 422 and
                                                                                                              423, enter the case number and judge for any associated bankruptcy matter previously adjudicated by
write a brief statement of cause.)                                                                            a judge of this Court. Use a separate attachment if necessary.)
    17 U.S.C. §101; Copyright Infringement
VIII. REQUESTED IN                 Check if this is a class action under Rule 23,     Demand $                     CHECK Yes only if demanded in complaint:
       COMPLAINT:              □ F.R.CV.P.                                                                         Jury Demand:
                                                                                                                                □ Yes           □ No
                                                                                                                                                                                 ■


IX. RELATED CASE(S) IF ANY (See instructions): Judge                                                          Case Number
X. Is this a previously dismissed or remanded case?
                                                               □ Yes □ No If yes, Case #            ■         Name of Judge
       10/26/2020
Date: ___________________________________________                                                   /s/ Glenn E. Janik
                                                                    Signature of Attorney of Record ______________________________________________
